Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are directed to a driver assistance device that uses multiple trajectory predictions to predict the trajectory of an obstacle detected by a camera. The invention compares the multiple trajectory predictions and warns the driver when the trajectory predictions are inconsistent with each other. The claim are directed to embodiment 4, described in Figs. 19A-C and 20, and Pp. 44-49 of the as-filed specification.
An image captured by an external camera is segmented as described in Figs. 12b and 13b to identify a region of the image that would be occluded from the perspective of the “object of interest,” (Claim 1 line 7), a vehicle installed with the information processing apparatus 10 of the present invention (Specification Pp. 3, bottom half).
An “object” having a “type,” e.g., vehicle or human, partially occluded from the perspective of the vehicle is identified, and an occluded part of the object, e.g., direction indicator or face, is identified (Claim 1 lines 5-8, Fig. 4).
A “moving direction” of the occluded part is predicted, and a “moving direction” of the non-occluded part is predicted (Claim 1 lines 13-18). When the predicted directions are inconsistent with each other, an output is supplied (Claim 1 lines 19-22).
This appears to be novel over the combination of references found by Examiner. 
There are driver assistance devices that resolve disputes between predictions. Mudalige (US Patent 10,073,456) tracks external objects using a variety of sensors and resolves disagreements among the various sensors about the object state. Mudalige, though, post-dates the invention, and does not address obstacles occluded in the driver’s perspective. Kloeden (US PG Publication 2014/0336866) also resolves disagreements between sensed data and outputs a fused result to a driver assistance device, but Kloeden does not perform image processing, and the sensed data is not trajectory. Citelli (US Patent 8,990,015) performs trajectory fusion between a vehicle’s turn signal and other sensors, but Citelli’s trajectory is of the ego vehicle, not of an observed external obstacle.
There are also references that address obstacles occluded from a driver’s view. Altinger (US Patent 10,157,544) warns vehicles of oncoming traffic that are occluded from the drivers’ view, but there are not two distinct trajectory predictions for the same obstacle. Ayvacy (US Patent 9,805,274) determines that a portion of an obstacle is occluded from the driver’s view, but does not determine trajectory, or multiple trajectories, for the partially occluded obstacle.
There are also references that track objects through frames, while the object is occluded in some: Courtney (US Patent 6,424,370). 
These references indicate that there is no reference or combination of reference that teaches two trajectories for the same object based on a part of the object that is occluded from the driver’s view, and a part of the object that is not occluded from the driver’s view. As a result, the claim as a whole appears to be novel over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485